Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 27, 2016

                                       No. 04-16-00054-CV

                           IN THE INTEREST OF V.H., A CHILD,

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-01656
                          Honorable Richard Garcia, Judge Presiding


                                          ORDER
       Appellant’s attorney has filed his fifth motion for extension of time to file the brief in this
appeal from the termination of appellant’s parental rights. Appellant’s brief was originally due
on March 9, 2016.

       Due to the numerous extensions of time allowed, the motion is granted in part.
Appellant’s brief must be filed on or before April 29, 2016. NO FURTHER EXTENSIONS
OF TIME WILL BE ALLOWED.



                                                      _________________________________
                                                      Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court